[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT           FILED
                          ________________________ U.S. COURT OF APPEALS
                                                                 ELEVENTH CIRCUIT
                                                                 SEPTEMBER 20, 2010
                                 No. 09-16366
                                                                     JOHN LEY
                             Non-Argument Calendar
                                                                      CLERK
                           ________________________

                     D.C. Docket No. 07-02093-CV-T-27MSS


WRESTLEREUNION, LLC,
a Florida limited liability corporation,

                                           Plaintiff-Appellant-Counter Defendant,

                                           versus

LIVE NATION, INC.,
a foreign corporation,

                                           Defendant-Appellee,

LIVE NATION TELEVISION HOLDINGS, INC.,

                                           Defendant-Appellee-Counter-Claimant.


                           ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                          ________________________

                                (September 20, 2010)
Before BLACK, PRYOR and HILL, Circuit Judges.

PER CURIAM:

      This is an appeal from a jury verdict and judgment of the district court

entered on behalf of defendant/appellee, Live Nation Television Holdings, Inc.

(Live Nation), against plaintiff/appellant, WrestleReunion, LLC (Wrestlereunion).

The facts of the case involved a dispute over Live Nation’s contractual obligation

to produce and market programming of WrestleReunion’s wrestling events. After

an eight-day trial, the jury returned a verdict in favor of Live Nation. It found that

WrestleReunion had not proven by the greater weight of the evidence that Live

Nation had breached the contract.

      We have reviewed the record in this appeal, the briefs, and the arguments of

counsel. Finding no error, we affirm the judgment of the district court.

      AFFIRMED.




                                          2